

115 HR 7057 IH: Child and Dependent Care Modernization Act of 2018
U.S. House of Representatives
2018-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7057IN THE HOUSE OF REPRESENTATIVESOctober 9, 2018Mrs. Wagner (for herself and Mr. Sessions) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code to increase the exclusion for employer-provided dependent care
			 assistance and to allow limited annual carryforward of unused dependent
			 care flexible spending arrangement account balances.
	
 1.Short titleThis Act may be cited as the Child and Dependent Care Modernization Act of 2018. 2.Increase in exclusion for employer-provided dependent care assistance (a)In generalSection 129(a)(2) of the Internal Revenue Code of 1986 is amended—
 (1)by striking shall not exceed in subparagraph (A) and all that follows and inserting the following:  shall not exceed—(i)$8,000 (half such dollar amount in the case of a separate return by a married individual) if there is 1 qualifying individual with respect to the taxpayer during such taxable year, or
 (ii)$16,000 (half such dollar amount in the case of such a separate return) if there are 2 or more qualifying individuals with respect to the taxpayer during such taxable year.; and
 (2)by adding at the end the following new subparagraph:  (D)Qualifying individualFor purposes of this paragraph, the term qualifying individual has the meaning given to such term under section 21(b)(1)..
 (b)Inflation adjustmentSection 129(a)(2) of such Code is amended by redesignating subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B) the following new subparagraph:
				
 (C)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2019, the dollar amounts in clauses (i) and (ii) of subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (A)(ii) thereof.
						Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $100..
 (c)Conforming amendmentSection 129(a)(2). (d)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.
			3.Carryforward and limitation for dependent care flexible spending arrangement account balance
 (a)In generalSection 125 of the Internal Revenue Code of 1986 is amended by redesignating subsections (k) and (l) as subsections (l) and (m), respectively and by inserting after subsection (j) the following new subsection:
				
					(k)Rules for dependent care flexible spending arrangements
 (1)Carryforward of unused dependent care benefitsFor purposes of this title, a plan or other arrangement shall not fail to be treated as a cafeteria plan or dependent care flexible spending arrangement merely because such arrangement provides that an amount not exceeding the lesser of—
 (A)such arrangement’s account balance determined as of the end of any plan year, or (B)the limitation described in paragraph (2) for the succeeding plan year,
 may be carried forward to the succeeding plan year of such flexible spending arrangement.(2)Cumulative limitationFor purposes of this section, if a benefit is provided under a cafeteria plan through a dependent care flexible spending arrangement, such benefit shall not be treated as a qualified benefit unless it provides that the account balance of the employee shall not exceed the dollar limitation in effect with respect to the employee under section 129(a)(2)(A) for such plan year..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 